Citation Nr: 0525489	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  94-18 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for allergic 
rhinosinusitis, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 until 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The competent medical evidence fails to show that the 
veteran has had three incapacitating episodes of sinusitis in 
the past year.

3.  The competent medical evidence fails to show more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

Criteria for a disability rating in excess of 10 percent for 
allergic rhinosinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic 
Code (DC) 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513, for 
allergic rhinosinusitis.  Under DC 6513, a 10 percent rating 
is assigned when a veteran has one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned if a veteran has three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

In June 2003 the veteran had paranasal sinus (PNS) X-rays 
taken which showed well-aerated and clear paranasal sinuses 
with intact bony walls with the nasal turbinates mucosa 
reported as unremarkable.  The impression of normal sinuses 
was given.

A treatment record dated February 2004 noted no discharges. A 
treatment record dated December 2004 noted that the veteran's 
nasal septum was normal; that his mucosa was pink; and no 
discharge was observed.  A review of other treatment records 
produced similar reports.  Additionally, the Board notes that 
no record indicated any incapacitating episodes requiring bed 
rest, or any purulent discharge. 

In June 2003, the veteran underwent a VA examination.  The 
veteran reported no purulent discharge, and there was no 
mention of dyspnea at either rest or on exertion.  The 
examiner also failed to find any tenderness, purulent 
discharge, or crusting.  The examiner opined that the veteran 
has mild to moderate allergic rhinitis that can be controlled 
with medication, and that should not interfere with the 
veteran's ability to work. 

In May 2005, the veteran underwent another VA examination.  
The examiner reviewed the veteran's claims file.  The veteran 
indicated that at times he had interference with breathing 
through his nose.  He stated that he has thick but clear 
nasal discharge, but no signs of purulent discharge.  There 
was no mention of dyspnea at either rest or on exertion, and 
the veteran indicated that he used nasal sprays and 
antihistaminics to control his allergic rhinosinusitis, but 
he had not had to resort to surgery.  The veteran also 
indicated that he did not have any speech impairment.  The 
examiner noted that the veteran alleged constant episodes of 
nasal allergies, but that he had not had any periods 
requiring bed rest.

Upon physical examination, the examiner found that the nasal 
mucosa was normal; there were no nasal polyps or engorgement 
of the nasal turbinates; no indication of bacterial rhinitis; 
and no nasal obstruction.  The examiner also found no 
tenderness, purulent discharge, or crusting.  The examiner 
indicated that the veteran had a normal nasal examination, 
and noted that the PNS X-rays were normal.  The X-rays showed 
well-aerated paranasal sinuses without any identifiable air-
fluid levels.  The examiner noted that the veteran's symptoms 
by history originate from the nose, and that in allergic 
rinitis when the veteran takes medication properly it should 
control the disability.  The examiner indicated that he did 
not see any incapacity from the veteran's condition; and 
despite the veteran's complaints of having a constant 
allergy, the examiner found the veteran's clinical 
examination to be completely negative.

A review of the evidence fails to show any evidence of 
incapacitating episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment.  There is 
also no evidence of non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Accordingly, the Board finds that no evidence has 
been presented that would justify an increased rating.  
Therefore, the veteran's claim for an increased rating for 
allergic rhinosinusitis is denied.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in 
February 2002 and April 2004.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the April 2004 letter specifically requested that if 
there was any other evidence or information that the veteran 
thought would support his claim that he let VA know, and that 
if the evidence was in his possession that he send the 
additional evidence to VA.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOC) the veteran was provided 
with specific information as to why this particular claim was 
being granted at the level it was granted, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the June 2005 SSOC and 
the February 2002 SSOC.  Furthermore, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the Board notes that full notice was not provided 
before the initial AOJ decision.  However, for the reasons 
discussed below, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Additionally, the Board has 
already remanded this case for further VCAA compliance in 
September 2003.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
treatment records identified by the veteran, and the Board is 
not aware of a basis for speculating that any relevant 
private or VA treatment records exist that have not been 
obtained.  The veteran was also provided with several VA 
examinations of his allergic rhinosinusitis.  Furthermore, 
the veteran was offered the opportunity to testify before the 
Board, but he declined.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for allergic rhinosinusitis is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


